Exhibit 10.1

Execution Version

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into between
James M. Piccone (“Employee”) and Resolute Energy Corporation, a Delaware
corporation (the “Company”). Employee and the Company are jointly referred to
herein as the “Parties.”

WHEREAS, on November 6, 2017, the Company sold its Aneth Field assets to a
subsidiary of Elk Petroleum Limited (Elk Petroleum Limited and its subsidiaries
and affiliates are collectively referred to herein as “Elk”) (the disposition is
referred to herein as the “Transaction”);

WHEREAS, in connection with the Transaction, Employee will join Elk as the Chief
Executive Officer and resign from his position as officer and director of the
Company and its subsidiaries as of the Termination Date (as defined below);

NOW, THEREFORE, in consideration of the foregoing and following representations,
warranties, covenants and agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

Section 1. Resignation and Termination of Employment.

Employee hereby resigns from his position as President and as a member of the
Board of Directors of the Company and from any other officer or board positions
of the Company’s subsidiaries effective as of 12:01 a.m. Denver time on
January 1, 2018 (the “Termination Date”).

Section 2. Effective Date.

The effective date of this Agreement is the date which is eight (8) days after
the date Employee executes this Agreement (the “Effective Date”), unless earlier
revoked pursuant to Section 6.

Section 3. Separation Benefits; LTI Acceleration.

(a) Severance Payment. Pursuant to Section 5(a)(i)-(ii) of that certain
Employment Agreement by and between the Company and Employee dated January 1,
2017 (the “Employment Agreement”), the Company will pay Employee the sum total
of One Million Six Hundred Sixty Thousand dollars and No cents ($1,660,000.00),
less all authorized deductions and withholdings for applicable federal, state
and local taxes (the “Severance Payment”). In order to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code” ), the Severance
Payment will be payable in accordance with Schedule I attached hereto, with the
first payment payable on the first payroll date in February 2018.



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

(b) 2017 STI Payment. Pursuant to Section 5(a) of the Employment Agreement, the
Company will pay Employee any earned but unpaid STI Payment for the calendar
year prior to the Termination Date, such amount as determined by the Company’s
Board of Directors in its reasonable discretion consistent with the
determination of 2017 STI Payments for currently employed executives of the
Company (the “2017 STI Payment”). The 2017 STI Payment will be paid out in the
ordinary course when all other executive officers of the Company receive such
payment, but in no event later than March 31, 2018.

(c) Pro-Rata Bonus. Employee acknowledges and agrees that no Pro-Rata Bonus for
2018 has been earned nor shall one be payable pursuant to Section 5(a)(iii) of
the Employment Agreement.

(d) Business Expenses. Pursuant to Section 5(a) of the Employment Agreement, the
Company will pay Employee for any unreimbursed Business Expenses through the
Termination Date, provided that, any requests for reimbursement and supporting
documentation is submitted for such expenses within sixty (60) days of the
Termination Date. All reimbursements shall be made as soon as reasonably
practicable after Employee submits supporting documentation for such expenses,
and in no event later than December 31, 2018.

(e) Group Health Coverage. Employee currently waives his right to payment or
reimbursement of medical expenses under Section 5(a)(iv) of the Employment
Agreement, but if at any time within a period of twenty-four (24) months
following the Termination Date Employee loses health care coverage, Employee
shall have the right to elect such payment or reimbursement of medical expenses
under Section 5(a)(iv) of the Employment Agreement, which payments or
reimbursements shall cover the remaining months in such twenty-four (24) month
period following the Termination Date.

(f) Acceleration of Unvested Time-Based LTI Grants. Pursuant to Section 5(a)(v)
of the Employment Agreement, on the Termination Date all unvested time-based LTI
Grants (which, for avoidance of doubt, shall include performance based awards
for which the performance metrics were achieved prior to the Termination Date)
held by Employee shall immediately and automatically vest in full. The foregoing
shall apply to Employee’s specific outstanding time-based LTI Grants as follows
(all applicable LTI Grant award agreements listed in this Section 3(f) and
(g) below are referred herein as the “Award Agreements”):

i. Acceleration of restricted cash incentive awards (time and performance based)
awarded pursuant to the Award Agreements dated May 5, 2015 and February 18,
2016, in the aggregate amount of One Million Three Hundred Thirty-Four Thousand
Seven Hundred Seventy Five dollars and No cents ($1,334,775.00), less all
authorized deductions and withholdings for applicable federal, state and local
taxes, payable at the time set forth in the applicable Award Agreements as if
Employee had not terminated, and specifically as set forth on Schedule II
attached hereto;

ii. Acceleration of 21,768 shares of time-based restricted common stock of the
Company granted pursuant to the Grant Agreement dated February 7, 2017;

 

2



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

iii. Acceleration of 67,870 options to purchase shares of the Company’s common
stock granted pursuant to the Stock Option Agreements dated May 5, 2015 and
February 18, 2016, with (A) all outstanding “incentive stock options” (including
those that were vested prior to the Termination Date) to remain outstanding and
exercisable in accordance with the terms of the Award Agreements; provided that,
the Company may, in its sole discretion, choose to extend the exercise period to
December 31, 2018, but there is no obligation to do so, and (B) all other stock
options (including those that were vested prior to the Termination Date) to
remain exercisable through December 31, 2018; provided that, with respect to
(A) and (B), in the event of Employee’s death or Disability between January 1,
2018 and March 31, 2018, the options may be exercisable beyond the periods noted
in this paragraph pursuant to the terms of the Award Agreements governing such
options; and

iv. Acceleration of 162,222 cash-settled stock appreciation rights granted
pursuant to the Grant Agreement dated February 18, 2016, with all outstanding
cash-settled stock appreciation rights (including those that were vested prior
to the Termination Date) to remain outstanding and exercisable through
December 31, 2018; provided that, in the event of Employee’s death or Disability
between January 1, 2018 and March 31, 2018, the stock appreciation rights may be
exercisable beyond December 31, 2018 pursuant to the terms of the Award
Agreements governing such stock appreciation rights.

(g) Acceleration of Unvested Performance-Based LTI Grants. Pursuant to
Section 5(a)(vi) of the Employment Agreement, 21,767 shares of performance-based
restricted stock and 21,767 “Outperformance Shares” (each granted pursuant to
the Grant Agreement dated February 7, 2017) shall remain outstanding through the
end of the respective performance period, and shall be deemed earned and vested
at the end of the respective performance period to the extent that the
performance thresholds applicable to such awards are met on the applicable
measurement dates, as determined by the Company’s Board of Directors in its
reasonable discretion and in accordance with the terms of the above mentioned
Grant Agreement. Outperformance Shares that vest in accordance with this
paragraph shall be earned and payable as set forth in the Grant Agreement as if
Employee had not terminated employment.

(h) 2017 401(k) Match. Employee shall be entitled to receive his eligible
portion of the Company’s 401(k) match for 2017.

Section 4. Acknowledgement of Paid Wages.

Except for the payments described in Section 3, Employee acknowledges that on or
before the Termination Date, the Company paid Employee all wages, including, if
applicable, any paid vacation, bonus, cash incentive, time or performance based
cash award, equity or cash-settled stock appreciation rights, restricted stock,
stock options, or other equity, equity-related or cash incentive award, sick or
other leave time due and owing through the Termination Date. Except for the
payments described in Section 3, Employee further acknowledges and agrees that
he has earned no further vacation, sick pay, bonus, cash incentive, time or
performance based

 

3



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

cash award, equity or cash-settled stock appreciation rights, restricted stock,
stock options, or other equity, equity-related or cash incentive award,
including without limitation under the Company’s 2009 Performance Incentive Plan
or STI Plan, or otherwise. Therefore, except as provided for in Section 3,
Employee acknowledges that he is not entitled to any other wages, salary,
reimbursement, vacation, sick pay, bonus, cash incentive, time or performance
based cash award, equity or cash settled stock appreciation rights, restricted
stock, stock options, or other equity, equity-related or cash incentive award,
benefit, interests or other amounts or opportunities from the Company.

Section 5. Release and Waiver.

Except for any continuing general obligations owed by the Company to Employee
pursuant to Section 11 of the Employment Agreement or the Award Agreements, or
as otherwise provided herein, Employee forever settles, releases, waives, and
acquits the Company, and all of its agents, employees, subsidiaries, affiliates,
shareholders, members, managers, owners, parents, directors, officers,
successors, and predecessors, past and present (the “Released Parties”) on each
and every claim, which exists as of the date Employee executes this Agreement,
whether known or unknown, arising out of or relating to Employee’s employment
with or separation from the Company including, without limitation, claims for
the following:

(a) Those claims which arise out of, relate to, or are based upon:
(i) Employee’s employment with the Company or the termination thereof;
(ii) statements, acts or omissions by the Released Parties; (iii) express or
implied agreements between the Parties (except as provided herein) and claims
under any severance plan (iv) any stock, stock option, stock appreciation rights
or other equity or equity-related grant, agreement, or plan, except as provided
herein expressly to the contrary, or (v) any bonus, restricted cash, performance
cash, deferred bonus or other grant, agreement or plan, except as provided
herein expressly to the contrary. This release shall not apply to or affect
Employee’s rights to vested benefits under the Company’s employee benefit plans
and programs, his rights to indemnification, his rights under officer and
director policies, and the Employee’s rights as a stock holder of the Company.

(b) Alleged violations of the following laws, each as amended: The Age
Discrimination in Employment Act of 1967, 29 U.S.C. 621 et seq., as amended,
including as amended by The Older Workers Benefit Protection Act, Pub. Law
101-433, 104 Stat. 978 (1990); Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000-e, as amended; the Americans with Disabilities Act, as amended;
the Civil Rights Acts of 1866, 1871, and 1991; the Navajo Preference in
Employment Act, 15 N.N.C. § 601 et seq.; the Family and Medical Leave Act, as
amended; the Equal Pay Act of 1963; the Employee Retirement and Income Security
Act; the Colorado Anti-Discrimination Act; and any other federal, state, or
local employment statute, law, or ordinance, including any and all claims of
employment discrimination based on race, color, creed, religion, national
origin, sex, age, marital status, pregnancy, genetic information, disability,
sexual orientation, lawful off-duty conduct, other protected class or
retaliation.

(c) Any and all common law claims such as wrongful discharge, violation of
public policy, defamation, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, invasion of privacy, and retaliation, including retaliation
and other common law claims.

 

4



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

(d) Any and all claims for any of the following: money damages, including
actual, compensatory, liquidated or punitive damages, equitable relief such as
reinstatement or injunctive relief, front or back pay, wages, benefits, sick
pay, vacation pay, costs, interest, expenses, attorneys’ fees, or any other
remedies.

(e) Any and all past, present, or future claims for grievances that Employee may
have; and Employee understands that this release does not bar him from filing a
charge or testifying, assisting or participating in any charge brought by others
with any governmental agency, including for example the United States Equal
Employment Opportunity Commission or the Colorado Civil Rights Division,
although in any such charge Employee hereby agrees to waive any personal
recovery.

(f) Employee acknowledges and agrees that the Company does not owe and will not
owe, and furthermore waive and expressly release the Company from any claim for,
any attorney fees, costs or other expenses, other than legal fees and expenses
related to this Agreement or Employee’s Employment Agreement.

(g) The Parties agree that nothing contained herein, and no action taken by any
Party hereto with regard to this Agreement, shall be construed as an admission
by any Party of liability or of any fact that might give rise to liability for
any purpose whatsoever.

Section 6. Acknowledgement of Waiver of Claims Under the ADEA.

Employee acknowledges that he is over the age of forty (40), and, therefore, has
special rights under a federal law known as the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended, including as amended by the Older Workers
Benefit Protection Act. Employee has a right to be free from age discrimination
in all aspects of his employment relationship with the Company. Employee also
understands that he is giving up the right to sue the Company for age
discrimination by signing this Agreement. Employee acknowledges that by signing
this Agreement, he is knowingly and voluntarily waiving and releasing any rights
he may have under the ADEA. Employee further acknowledges that $500.00 of the
amount paid hereunder as consideration is apportioned for the release of any and
all claims Employee may have arising under the ADEA (the “Age-Apportioned
Amount”), and the remainder of the amount paid as consideration for the release
is apportioned to the release of any and all other claims Employee may have.
Employee agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which he was otherwise entitled. Employee
further acknowledges that he has been advised in writing by this Agreement as
required by the ADEA that:

(a) Employee has the right to and is advised to consult with an attorney prior
to executing this Agreement;

 

5



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

(b) Employee has up to twenty-one (21) calendar days in which to consider
whether to sign this Agreement, but may choose to execute the Agreement earlier.
Employee acknowledges and agrees that if he signs this Agreement he has entered
into this Agreement voluntarily. Employee acknowledges and agrees that if he
signs this Agreement before the end of the twenty-one (21) day period, it will
be his personal, voluntary decision to do so and he has not been pressured to
make a decision sooner.

(c) Employee has seven (7) days following the execution of this Agreement to
revoke the Agreement (“Revocation Period”). If Employee chooses to revoke the
Agreement, Employee must provide written notice to Michael Stefanoudakis,
Executive Vice President, Corporate Development/Strategy, General Counsel and
Secretary, by hand-delivery, or by email and facsimile (email address:
mstefanoudakis@ResoluteEnergy.com; facsimile number: 303-623-3628) within seven
(7) calendar days of Employee’s execution of this Agreement.

(d) This Agreement shall not be effective until the Revocation Period has
expired. Accordingly, as provided in Section 2, the Agreement is effective on
the eighth (8th) day following Employee’s execution of the Agreement unless
revoked pursuant to paragraph (c), above. If Employee chooses to sign this
Agreement, Employee agrees to send a copy to Michael Stefanoudakis, Executive
Vice President, Corporate Development/Strategy, General Counsel and Secretary,
in the manner specified in Section 6 Paragraph (c).

Section 7. Return of Corporate and Personal Property.

Unless otherwise assigned or transferred to Elk in connection with the
Transaction, Employee hereby covenants and agrees that as of the Termination
Date, Employee returned all documents, keys, credit cards, cellular phones,
computers, computer equipment, keycards and all other items which are the
property of the Company or any of its subsidiaries and/or which contain
information which the Company considers or deems confidential as well as any and
all materials of any kind and in whatever medium, including, without limitation,
all hard disk drive and diskette, CD or DVD data, microfiche, photographs,
negatives, blueprints, printed materials, tape recordings and videotapes that
Employee has obtained during the course of employment with the Company. Unless
otherwise consented to by the Company in connection with the Transaction,
Employee also agrees not to download, transfer or alter any information or data
contained on any computers owned by the Company on or before the Termination
Date, whether such actions are done by Employee or by third parties at his
direction. The Company acknowledges that the framed Navajo Rug located by the
executive offices of the Company and the Nathan Ables painting located in the
Company’s reception area are the property of Employee and shall be returned to
Employee at a mutually convenient time. The Company and employee also
acknowledge that all furniture, artwork and other items that were located in
Employee’s office belong to employee and have been returned to Employee.

 

6



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

Section 8. Confidentiality; Non-Compete; Non-Disparagement.

(a) Employee acknowledges and agrees that the restrictions and obligations of
Employee set forth in Sections 7 (except for any Intellectual Property
transferred as part of the Transaction), 8, 9 and 10 of the Employment Agreement
shall continue to apply and be in full force and effect, including all
applicable remedies (which may be set forth in other sections of the Employment
Agreement); provided, however, that the Company waives the application of any
such restrictions or obligations in relation to Employee’s employment with , and
performance of job duties for, Elk as a result the Transaction.

(b) The Parties acknowledge and agree that the terms of the Agreement are
amicable and acceptable, and that Employee will not malign, defame, blame, or
otherwise disparage the Company, either publicly or privately, regarding the
past or future business or personal affairs of either the Company or any of the
Released Parties. Similarly, the Company shall not, and shall order its officers
and directors not to, malign, defame, blame, or otherwise disparage the
Employee, either publicly or privately, regarding his past or future business or
personal affairs.

Section 9. Attorneys’ Fees and Costs.

Employee understands and agrees that if Employee violates any of the commitments
Employee has made in this Agreement, Employee may be required to repay any
payments and benefits provided in this Agreement, other than the Age-Apportioned
Amount, and that the provisions of the Employment Agreement shall control
regarding attorney’s fees, costs and expenses incurred by either Party in
enforcing the Agreement.

Section 10. No Waiver of Breaches of Agreement.

The failure of either Party to insist upon strict compliance by the other Party
with any of the covenants or restrictions contained in this Agreement shall not
be construed as a waiver, nor shall any course of action deprive either Party of
the right to require strict compliance with this Agreement.

Section 11. Employment Agreement; Complete Agreement and Modifications.

(a) Except as otherwise provided or modified herein, the terms of the Employment
Agreement and the Award Agreements, including but not limited to,
Section 6(a)(iii) of the Employment Agreement and any confidentiality and
restrictive covenants, shall continue to apply and be in full force and effect.

(b) This Agreement constitutes the entire agreement between Employee and the
Company with regard to the subject matter of this Agreement and, except as
otherwise stated herein, shall supersede any and all prior and contemporaneous
representations, contracts or agreements of any nature with regard to the
subject matter of this Agreement.

 

7



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

(c) Any modification of any provision of this Agreement shall not be valid
unless in writing and executed by the Parties. Employee further agrees that the
only representations made to him in order to obtain his consent to this
Agreement are stated herein and that he is signing this Agreement voluntarily
and without coercion, intimidation or threat of retaliation and after ample
opportunity for consultation with legal counsel.

Section 12. Knowing Waiver.

Employee represents that he has read this Agreement, discussed it with his
attorney or had an ample opportunity to do so, and understands each of the terms
of this Agreement. Employee further understands that he has entered into and
executed this Agreement voluntarily and willingly.

Section 13. Taxation; Section 409A.

The compensation provided under this Agreement is intended to comply with or be
exempt from the statutory provisions of Section 409A of the Code and any
Treasury Regulations and other interpretive guidance issued thereunder
(collectively “Code Section 409A”) and, notwithstanding anything herein to the
contrary, this Agreement shall be construed and administered in accordance with
such intent. In no event does the Company guarantee any particular tax
consequences, outcome or tax liability to Employee. No provision of this
Agreement shall be interpreted or construed to transfer any liability imposed on
Employee under the Code, including any liability due to a failure to comply with
the requirements of Code Section 409A, from Employee or any other individual to
the Company or its subsidiaries, affiliates or successors. In the event the
Company determines that any compensation payable hereunder may violate
applicable requirements of Code Section 409A, the Company (without any
obligation to do so or obligation to indemnify Employee for any failure to do
so) may adopt, without the consent of Employee, such amendments to this
Agreement or take any other actions that the Company in its sole discretion
determines are necessary or appropriate for such compensation to either (a) be
exempt from the requirements of Code Section 409A or (b) comply with the
applicable requirements of Code Section 409A. Whenever a payment under this
Agreement specifies a payment period, the actual date of payment within such
specified period shall be within the sole discretion of the Company, and
Employee shall have no right (directly or indirectly) to determine the year in
which such payment is made. Any separately identified payment in this Agreement
shall be deemed a separate payment for purposes of Code Section 409A, and any
payments to be made in installments shall be deemed to be a series of separate
payments for purposes of Code Section 409A.

Section 14. Severability.

If any provision of this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be impaired thereby.

 

8



--------------------------------------------------------------------------------

Separation Agreement and Release

James M. Piccone

 

Section 15. Successors and Assigns.

The benefits and obligations under this Agreement shall be binding upon and
shall inure to and may be enforced by the Company and its successors and by
Employee and Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. 

Section 16. Counterparts.

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
Agreement.

Section 17. Recitals.

The recitals (together with the defined terms contained therein) are intended to
be substantive provisions of this Agreement and are incorporated by this
reference into this Agreement as a substantive part of this Agreement.

Section 18. Applicable Law; Venue.

The parties agree that this Agreement is governed by and shall be construed and
enforced in accordance with Colorado law, excluding its choice-of-law
principles, except where federal law may preempt the application of state law
and also agree that this Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties. In the
event of any dispute, the Parties agree that the venue, jury-trial waiver and
arbitration provisions of the Employment Agreement shall govern.

Section 19. Cooperation.

Employee agrees to cooperate reasonably with and assist the Company with any
investigation, lawsuit, arbitration, or other proceeding to which the Company is
subjected. Without limiting the generality of the foregoing, Employee will make
himself reasonably available, in a manner that does not interfere with his job
responsibilities for Elk or any subsequent employer, for preparation for, and
attendance of, hearings, proceedings or trial, including pretrial discovery and
trial preparation. The Company will pay for all of Employee’s cost and expenses
with respect to such cooperation and shall compensate Employee for any
significant time spent providing such cooperation at a reasonable rate to be
agreed upon among the Parties.

Section 20. Definitions.

All capitalized terms used in this Agreement but not otherwise defined herein
are given the meanings set forth in the Employment Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release on the dates written below.

EMPLOYEE

 

/s/ James M. Piccone

James M. Piccone

 

  

1/1/2018

Date

  

RESOLUTE ENERGY CORPORATION

 

     

By: /s/ Richard F. Betz

   1/1/2018    Richard F. Betz,   

 

Date

   Chief Executive Officer      

Signature Page to Separation Agreement and Release (Piccone)



--------------------------------------------------------------------------------

Schedule I

Severance Payments

 

Month/Year

   $ Amount  

Jan-18

   $ —    

Feb-18

   $ 69,166.67  

Mar-18

   $ 69,166.67  

Apr-18

   $ 69,166.67  

May-18

   $ —    

Jun-18

   $ —    

Jul-18

   $ 207,500.00  

Aug-18

   $ 69,166.67  

Sep-18

   $ 69,166.67  

Oct-18

   $ 69,166.67  

Nov-18

   $ 69,166.67  

Dec-18

   $ 69,166.67  

Jan-19

   $ 69,166.67  

Feb-19

   $ 69,166.67  

Mar-19

   $ 69,166.67  

Apr-19

   $ 69,166.67  

May-19

   $ 69,166.67  

Jun-19

   $ 69,166.67  

Jul-19

   $ 69,166.67  

Aug-19

   $ 69,166.67  

Sep-19

   $ 69,166.67  

Oct-19

   $ 69,166.67  

Nov-19

   $ 69,166.67  

Dec-19

   $ 69,166.67  

Jan-20

   $ 69,166.67     

 

 

     $ 1,660,000.00  



--------------------------------------------------------------------------------

Schedule II

Restricted Cash Payments

 

Month/Year

   $ Amount  

Feb-18

   $ 154,111.00  

May-18

   $ 1,026,553.00  

Feb-19

   $ 154,111.00     

 

 

     $ 1,334,775.00  